DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 4, “the holding area” lacks proper antecedent basis. This limitation is indefinite since it is not clear what forms this “holding area” and how it related to the “holding region”. The holding region and holding area of the disc halves are not clearly set forth in terms of the structure of the device.
	In claim 1, lines 6-8, the recitation “which are pivotally connected together at one end, the handle end and at the other end in each case a closure part for a releasable closure” renders the claim indefinite.  “The handle end” lacks antecedent basis and it is unclear how “the handle end” is related to the “one end”. Also, the recitation is grammatically incorrect and appears to be missing words (“at the other end in each 
	In claim 2, “is pivotally connected” (line 3) renders the claim indefinite since it is not clear to what it is pivotally connected.
	In claim 3, “each support element” (line 1) is confusing because it is not clear what elements are considered to be the support elements. The support elements are not clearly set forth with respect to the structure of the device. Also, the claim recites a hinge eye “for a bushing” which appears to recite the intended use of the hinge eye (intended to be used with a bushing) without claiming the bushing. However, line 3 refers to the central axis of the bushing and thus it is not clear whether the bushing is being positively recited as forming part of the claimed invention.
	In claim 4, “has a half disc releasably held” (lines 2-3) is indefinite because it is not clear what the half discs are held by (releasably held by what structure?). The structure of the carrier layer(s) as it structurally relates to the disc halves is not clearly set forth.  Also, it is not clear if the “half disc” of claim 4 is the same element as the “semi-annular disc halves” of claim 1. Consistency in claim terminology should be maintained.
	In claim 8, “the inner surfaces” lacks antecedent basis and therefore render the claim confusing since they were not clearly set forth. 
	In claim 9, the gap “at the handle-side end” is confusing and lacks antecedent basis since a gap at the handle side end was not clearly set forth. 

In claim 11, “in each case” renders the claim indefinite. It is unclear what “cases” are being referred to.
 In claim 12, “an insertion opening and a clamping bushing of the one support element with a clamping bushing and an insertion opening of the other support member cooperate” is confusing language. The structure should be more clearly set forth, and it is unclear what elements “cooperate”. Also, “the one support element” is indefinite since it is not clear what support element forms “the one support element” and it lacks antecedent basis (for “the one”).
Claim 13 is indefinite since it is not clear what is meant by “and after their removal has winding discs from disc halves (20, 21 ; 22, 23) of a different diameter or a different shape”. It is unclear how this further limits the structure of the claimed apparatus.  Also, the discs were not previously set forth as removable, and it is unclear how the removal results in discs of different diameter or shape. 
Claim 14 recites “the bushing” without proper antecedent basis. It is not clear what “bushing” is being referred to and it is not clear how the bushing is structurally related to the previously recited elements.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2  and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nysten (DE 3722854).
Nysten (DE 3722854) discloses an apparatus for producing pompons comprising a ring carrier (11; Figs. 3-6) with two winding discs (10; Figs. 4 and 6) in a holding region (see Fig. 6), wherein two semi-annular disc halves (14,15) each form a winding disc (10), characterized in that the ring carrier comprises a handle (loop 3 forms a 
Regarding claim 2, the two carrier elements (at the legs of hinge 16) are formed identically, wherein a carrier element in an inverted orientation with the other carrier element is pivotally connected (at 16; see Fig. 1).
Regarding claim 10, on the two support elements (30,30) complementary closure parts (17,18) are provided (see Figs. 1, 3, and 6; English translation pg. 4, second paragraph).  As to claim 11, each complementary closure part is in each case two closure elements (elements 17,18 on each ring segment 14,15 of the pair of disks 10; see Figs. 3 and 6; page 4, paragraphs 2-4). As to claim 12, an insertion opening (18) and a clamping bushing (17) of the one support element (17,18 on arm 30 of one disk 10) with a clamping bushing (17) and an insertion opening (18) of the other support member (on arm 30 of other disk 10) cooperate (they cooperate to hold the ring closed; see Figs. 4 and 6).
Regarding claim 13, the ring carrier has winding discs of disc halves of a first diameter (disk halves 14,15; Fig. 16), and after their removal has winding discs from disc halves of a different diameter or a different shape (the use of the assembly can be replaced with use of an assembly having disks of different size or shape; pg. 6, 2nd full 
	Regarding claim 14, Nysten discloses that all of the parts are made of plastic (page 5, second paragraph).
	Regarding claim 15, Nysten discloses that the disc halves are made of plastic (page 5, second paragraph discloses that the disks 10 are made of plastic). The inherent or chosen color of the plastic is a “color” in which it is designed, as broadly recited in claim 15.

Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (DE 501237).
Wagner (DE 501237) discloses an apparatus for producing pompons comprising a ring carrier (see ring carrier device shown in Figs. 1-2) with two winding discs (formed by halves a,a1 and b,b1) in a holding region (see Fig. 1), wherein two semi-annular disc halves (a,a1 and b,b1) each form a winding disc, characterized in that the ring carrier comprises a handle (pairs of tabs c form a handle, since the tabs c could be gripped and used by a person to hold the device) outside the holding area for the disc halves (see Figs. 1-2), wherein the ring carrier is constructed of two carrier elements (pairs of tabs c,c at the hinge end, i.e. the tabs “c” near hinge “d”), which are pivotally connected together at one end (at hinge d), the handle end (the tabs c adjacent the hinge “d” form a handle at a “handle end”) and at the other end in each case a closure part (tabs “c” located at the other end, near brackets “k”) for a releasable closure (k).  See English language translation paragraphs 0005-0008 and Figs. 1-2. 

Regarding claim 3, each support element (c, c) at the handle end has a through hole (through which hinge pin “d” extends) and both through holes (of both parts “c”) together form a hinge eye (see Fig. 1) for a bushing (the hinge eye is capable of being used for a bushing), wherein the central axis of the bushing is a pivot axis of the handle (along hinge pin “d”).  
Regarding claim 10, Wagner discloses that on the two support elements (c, c) complementary closure parts (k,k) are provided (see Fig. 2 and para.0007).  As to claim 11, each complementary closure part (k) is in each case two closure elements (the upper leg and the lower leg each form a “closure element”, which cooperate to hold the ends of tabs “c” closed, see Fig. 2; thus, the two legs of each bracket k form “two closure elements” as claimed).
Regarding claim 12, an insertion opening (the opening between right side ends “c”, which is held closed by “k”; Fig. 2) and a clamping bushing (the clamp within “k”) of the one support element (c) with a clamping bushing (the clamp within other element “k”) and an insertion opening (the opening between left side ends “c”, which is held closed by “k”; Fig. 2) of the other support member cooperate (they cooperate to hold the ring closed; Fig. 2).
1 and b,b1) of a first diameter (as shown in Fig. 1), and after their removal has winding discs from disc halves of a different diameter or a different shape (the assembly is capable of being disassembled and replaced with other parts), to the extent the claim is understood.
 
	Allowable Subject Matter
Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the reference cited on PTO-892 which disclose pompon makers and other devices which have structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/AMY VANATTA/Primary Examiner, Art Unit 3732